Case: 1:20-cv-00451-MWM-KLL Doc #: 20 Filed: 01/12/21 Page: 1 of 2 PAGEID #: 58




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


BOLLIMUNTA SREENIVASA,                                       Case No. 1:20-cv-451
     Plaintiff,                                              McFarland, J.
                                                             Litkovitz, M.J.
       v.

SIEMENS,                                                     REPORT AND
     Defendant.                                              RECOMMENDATION


       This matter is before the Court on plaintiff’s general motion (Doc. 19), in which plaintiff

requests that the Court determine whether an attached letter that was sent to him by defendant is

“an attempt to obstruct the justice to the plaintiff.” (Id. at PAGEID 52). The Court has reviewed

the letter and does not consider defendant’s proposed stipulation of dismissal as an attempt to

obstruct justice. Regardless, plaintiff’s motion is moot because the District Court has already

dismissed this case on plaintiff’s motion. (See Docs. 15-17). The Court reminds plaintiff that

this dismissal was without prejudice to refiling should he wish to resume litigation against

defendant.

       IT IS THEREFORE RECOMMENDED THAT plaintiff’s motion (Doc. 19) be

DENIED AS MOOT.



       1/9/2021
Date: ____________________                           ____________________________
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge
Case: 1:20-cv-00451-MWM-KLL Doc #: 20 Filed: 01/12/21 Page: 2 of 2 PAGEID #: 59




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


BOLLIMUNTA SREENIVASA,                                       Case No. 1:20-cv-451
     Plaintiff,                                              McFarland, J.
                                                             Litkovitz, M.J.
       v.

SIEMENS,
     Defendant.

                                             NOTICE


       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
